DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 requires, “a ratio of a group comprising smallest xerogel particles (Ss) to a group comprising largest xerogel particles (Sl) of about 1” which renders the claim indefinite for two reasons. First, “smallest” and “largest” are relative terms and it is unclear how close to the minimum and maximum sizes particles must be in order to be considered “smallest” and “largest”, respectively. Second, the use of “a group comprising” makes it unclear what else the group can contain, e.x., the groups comprising the largest xerogel particles could also contain the smallest particles, etc. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 requires, the catalyst “having less than about 1 wt.% highly reactive volatile organic compounds emitted during catalyst preparation based on the total weight of the silica” which is a process limitation that does not have a clear structural implication on the product claims. Having no defined structural consequence, the process limitation is not seen as further limiting the product claims. 
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Witt, US Patent 4,405,501.
	Regarding claims 1-2, Witt ‘501 teaches a chromium containing hydrogel with a silica content of about 3-12 weight percent. See column 2, lines 34-51 and column 4, lines 16-30. The claim requires “from about 15 wt. %”, and since both the prior art and the claim recite “about” it is submitted that “about 12 wt. %” and “about 15 wt. %” prima facie obviousness. See MPEP 2144.05. In the case the ranges are not considered to overlap, they are close enough that one skilled in the art would not expect a difference in properties due to the small amount of difference between the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Regarding the amounts of titanium and chromium, Witt ‘501 teaches 0.001-10 wt. % chromium and 0.1-10 wt. % titanium. See column 4, lines 12-49. Though Witt ’501 is silent regarding the content of each in the hydrogel, since the amount desired in the xerogel are disclosed, it would have been obvious to one of ordinary skill in the art to determine the proper amounts contained in the hydrogel, precursor to the xerogel, and in the ranges claimed in order to arrive at the specified contents of each in the xerogel. The claim requires the hydrogel has aggregates of nanoparticles of titanium-silica with a titanium penetration depth with a coefficient of variation of less than 1.0. Witt ‘501 is silent regarding these properties. 
However, the process of Witt ‘501 is substantially the same as that claimed and would thus produce the same properties claimed. See MPEP 2112.01. In particular, Witt ‘501 teaches combining an acid and a titanium-containing compound, adding a water glass (silicate) compound and a chromium-containing compound to form a hydrogel. Adding a basic compound, and ageing. See column 2, line 9 – column 4, line 39 and Example I. Compare to [0019]-[0036] of the instant specification.
Regarding claims 3-6 and 8, the claims require properties to which Witt is silent. However, the process of Witt ‘501 is substantially the same as that claimed and would 
	Regarding claims 9-10 and 21, Witt ‘501 teaches a dried and calcined product. See column 4, lines 30-35.
Regarding claims 11-17, the claims recite properties to which Witt ‘501 is silent. However, the process of Witt ‘501 is substantially the same as that claimed and would thus produce the same properties claimed. See MPEP 2112.01. In particular, Witt ‘501 teaches combining an acid and a titanium-containing compound, adding a water glass (silicate) compound and a chromium-containing compound to form a hydrogel. Adding a basic compound, and ageing. The product is then dried and calcined. See column 2, line 9 – column 4, line 39 and Example I. Compare to [0019]-[0036] of the instant specification.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Witt, US Patent 4,405,501, (Witt ‘501) in view of Witt, US Patent 4,246,139, (referred to as Witt ‘139).
Regarding claim 18, Witt ‘501 is silent regarding the sieving creating a group A comprising the smallest 10% of catalyst particles and a group B comprising a largest 10% of catalyst partcles. However, Witt ‘139 teaches that polymerization catalysts (both Witt ’501 and Witt ‘139 are drawn to polymerization catalysts) have a particle size of 50-.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,405,501, (Witt ‘501) in view of Dietz, US Patent 3,887,494.
Regarding claims 3 and 8, Witt ‘501 is silent regarding the pore volume. However, catalyst made by this method are known to have pore volumes in this range. Dietz teaches a similar method of producing a silica-titania/chromium catalyst and produces pore volumes on the order of 1.8 – 3.5 cc/gram. See column 3, lines 64-68 of Dietz. One of ordinary skill in the art would have found it obvious that the pore volumes of Witt ’501 would fall in this range or would have found it obvious to adjust the pore size into the rage of Dietz in order to produce a catalyst suitable for polymerization. 

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-6, 8-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of copending Application No. 16/851611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application claim the same product as claimed and meet or render obvious all of the instant claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/990816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application claim the same product as claimed and meet or render obvious all of the instant claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
	Applicant argues that Witt ‘501 does not meet or render obvious the new limitation requiring a silica content of the hydrogel of about 15 wt. % to about 35 wt. %. This was found to be unpersuasive because both the prior art and the claim recite “about”; It is submitted that “about 12 wt. %” and “about 15 wt. %” overlap. Overlapping ranges are prima facie obviousness. See MPEP 2144.05. In the case the ranges are not considered to overlap, they are close enough that one skilled in the art would not expect a difference in properties due to the small amount of difference between the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736